DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The indefinite rejections presented in the previous Office Action is withdrawn in view of the amendments made.
Claim Rejections - 35 USC § 102
Claim(s) 12-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US 2007/0066167).
Wada teaches water absorbent polymer particles (abstract, ¶ 253-311) where Example 6 has a CRC of 45, an AAP at 1.9 kPa of 35 g/g (corresponding to the claimed absorption under a pressure of 21.0 g/cm2), an AAP at 4.8 kPa of 19 g/g, an extractables amount of 8% (Table 4). The sum of CRC+AAP(1.9) is 80 g/g, and the sum of CRC+AAP(4.8) is 64 g/g. Example 2 has a CRC of 35, an AAP at 1.9 kPa of 33 g/g (corresponding to the claimed absorption under a pressure of 21.0 g/cm2), an AAP at 4.8 kPa of 23 g/g, an extractables amount of 18% (Table 4). The sum of CRC+AAP(1.9) is 68 g/g, and the sum of CRC+AAP(4.8) is 58 g/g. Wada teaches that the examples have a particle distribution having at least 30 wt% in the range of 300-600 microns (Table 2). Wada teaches the bulk density is between 0.4 and 0.9 g/ml (¶112). Wada teaches the particles are in an agglomerated state (¶ 108, 126-129, 275-281).
Wada teaches the water absorbent is prepared by polymerizing acrylic acid (¶39) using an initiator (¶91). Wada teaches reverse phase suspension polymerization (¶ 93) which has a monomer present in a hydrophobic organic solvent in an aqueous suspension (¶95). Wada teaches surface crosslinking (¶119) at elevated temperatures such as 180˚C (¶ 125). Wada teaches agglomeration occurs after polymerization (¶127).
Wada does not explicitly recite the CRC before surface postcrosslinking. However, claim 12 is recited in the product-by-process format by use of the language, “are prepared by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claim Rejections - 35 USC § 103
Claim 12, 14-18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (US 6,187,872).
Yanase teaches water absorbent polymer particles (col. 35-36; Table 1) which have a Absorbency under normal pressure of 38 g/g (corresponding to the claimed CRC), an absorbency under low pressure of 36 g/g (corresponding to the claimed absorption under a pressure of 21.0 g/cm2), a an absorbency under high pressure of 27 g/g (corresponding to the claimed absorption under a pressure of 49.2 g/cm2), and a water soluble component of 1.3% (corresponding to the claimed extractables). The sum of the absorbancy of normal pressure and low pressure is 74 and 
It would have been obvious to one of ordinary skill in the art that an absorbency under low pressure of 36 g/g measured at 20 g/cm2 would have an absorbency when measured at 21 g/cm2 of about 36 g/g, or falling in the claimed range, because 20 g/cm2 is about the same as 21 g/cm2. Likewise, it would have been obvious to one of ordinary skill in the art that an absorbency under high pressure of 27 g/g when measured at 50 g/cm2 would have an absorbency when measured at 49.2 g/cm2 of about 27 g/g and falling in the claimed range because 49.2 g/cm2 is about the same as 50 g/cm2.
Yanase teaches the water absorbent is prepared by polymerizing acrylic acid (col. 2, ln. 56-60) using an initiator (col. 8, ln. 36-50). Yanase teaches reverse phase suspension polymerization (col. 8, ln. 1) which has a monomer present in a hydrophobic organic solvent in an aqueous suspension. Yanase teaches surface crosslinking (col. 11, ln. 54-64; col. 19, ln. 45-65) at elevated temperatures such as 100-230˚C (col. 22, ln. 11-26). Yanase teaches agglomeration occurs after polymerization (¶127). Yanase teaches the water absorbent polymer particles can be present as an aggregate (col. 19, ln. 31-33; col. 30, ln. 12-14) which meets the claimed agglomerate limitation.
Yanase does not explicitly recite the CRC before surface postcrosslinking or the steps recited in claim 12. However, claim 12 is recited in the product-by-process format by use of the language, “are prepared by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Allowable Subject Matter
Claims 1-11 are allowed.
The closes prior art includes Zhang (US 2011/0238026), Wada (US 2007/0066167), Yanase (US 6,187,872), and Wada (US 2009/0036855). The prior art fails to teach the claimed process, including agglomerating during or after polymerization in a hydrophobic solvent before surface crosslinking, in combination with the claimed properties, including a CRC of at least 37 g/g, an AUP of at least 30 g/g, an AUHP of at least 14 g/g, and less than 20 wt% extractables.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered and are persuasive in part.
The rejection over Zhang is withdrawn because Applicant has persuasively shown that a water absorbent having the same CRC and AUHL does not necessarily have the same AUL. As the rejection over Zhang relied on an inherency position, the rejection is withdrawn.

The rejection over Wada ‘167 is maintained. 
Applicant argues the ‘167 publication merely discloses solution polymerizations. This is not persuasive as Wada ‘167 teaches reverse phase suspension polymerization (¶ 93) which has a 

Applicant argues that Yanase (‘872) fails to consider agglomerated products prepared in a hydrophobic solvent. This is not persuasive because Yanase teaches agglomeration and because no evidence has been provided that establishes the agglomerated products of Yanase are structurally distinct from the agglomerated product of claim 12. Applicant’s discussion notes that the instant invention avoids pulverization and discusses the shape of the particles, however, these features are not recited in the claims.
Applicant’s argument that Yanase fails to prepare the polymers in a hydrophobic solvent, this is not persuasive as Yanase teaches polymerization may be through reversed phase suspension polymerization.
Applicant argues that the weight loads of Yanase ‘872 are different than the instant loads and therefore do not necessarily correlate. This argument does not overcome the obviousness position present in the rejection.

The rejection over Wada ‘855 is withdrawn because the claims recite less than 20% by weight of extractables while Wada ‘855 teaches examples having 22% extractables. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764